DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 2 and 6 the prior art of record does not A liquid crystal display device comprising: a transistor; a first inorganic insulating film over the transistor; an organic insulating film over the first inorganic insulating film; a first transparent conductive film over the organic insulating film; a second inorganic insulating film over the first transparent conductive film; a second transparent conductive film over the second inorganic insulating film; and a liquid crystal film over the second transparent conductive film in a pixel portion, wherein the transistor comprises an oxide semiconductor film, wherein the oxide semiconductor film comprises In, Ga, and Zn, wherein each of the first inorganic insulating film and the second inorganic insulating film comprises silicon nitride, wherein the second transparent conductive film has a first region in contact with one of a source and a drain of the transistor via a first opening in the first inorganic insulating film, a second opening in the organic insulating film, and a third opening in the second inorganic insulating film, wherein, in a cross-sectional view, the first opening and the third opening are smaller than the second opening, wherein the second inorganic insulating film has a region in contact with a top surface of the first inorganic insulating film, wherein the first region is a region not overlapping with the oxide semiconductor film, and wherein the organic insulating film has a region which is not covered by the second inorganic insulating film.
Regarding claims 3 and 7, the prior art of record does not teach A liquid crystal display device comprising: a transistor; a first inorganic insulating film over the transistor; an organic insulating film over the first inorganic insulating film; a first transparent conductive film over the organic insulating film; a second inorganic insulating film over the first transparent conductive film; a second transparent conductive film over the second inorganic insulating film; and a liquid crystal film over the second transparent conductive film in a pixel portion, wherein the transistor comprises an oxide semiconductor film, wherein the oxide semiconductor film comprises In, Ga, and Zn, wherein each of the first inorganic insulating film and the second inorganic insulating film comprises silicon nitride, wherein the second transparent conductive film has a first region in contact with one of a source and a drain of the transistor via a first opening in the first inorganic insulating film, a second opening in the organic insulating film, and a third opening in the second inorganic insulating film, wherein, in a cross-sectional view, the first opening and the third opening are smaller than the second opening, wherein the second inorganic insulating film has a region in contact with a top surface of the first inorganic insulating film, wherein the first region is a region not overlapping with the oxide semiconductor film, wherein the organic insulating film has a region which is not covered by the second inorganic insulating film, and wherein, over the organic insulating film, the first transparent conductive layer has a region overlapping with the second transparent conductive film with the second inorganic insulating film provided therebetween.
Regarding claims 4-5 and 8, the prior art of record does not teach A liquid crystal display device comprising: a gate electrode; a gate insulating film over the gate electrode; an oxide semiconductor film having a region overlapping the gate electrode with the gate insulating film provided therebetween; a source electrode electrically connected to the oxide semiconductor film; a drain electrode electrically connected to the oxide semiconductor film; a first inorganic insulating film over the source electrode and the drain electrode; an organic insulating film over the first inorganic insulating film; a first transparent conductive film over the organic insulating film; a second inorganic insulating film over the first transparent conductive film; a second transparent conductive film over the second inorganic insulating film; and a liquid crystal film over the second transparent conductive film in a pixel portion, wherein the oxide semiconductor film comprises In, Ga, and Zn, wherein each of the first inorganic insulating film and the second inorganic insulating film comprises silicon nitride, wherein the second transparent conductive film has a first region in contact with one of the source electrode and the drain electrode via a first opening in the first inorganic insulating film, a second opening in the organic insulating film, and a third opening in the second inorganic insulating film, wherein, in a cross-sectional view, the first opening and the third opening are smaller than the second opening, wherein the second inorganic insulating film has a region in contact with a top surface of the first inorganic insulating film, wherein the first region is a region not overlapping with the oxide semiconductor film, and wherein the organic insulating film has a region which is not covered by the second inorganic insulating film.
Fukushima US 2013/0265530 as previously cited only teaches a display device comprising: a pixel portion comprising: a transistor comprising: a gate electrode layer over and in contact with a glass substrate; a gate insulating layer over the gate electrode layer, a first semiconductor layer over the gate insulating layer; a second semiconductor layer overlapping with the first semiconductor layer; a first conductive layer over the first semiconductor layer and the second oxide semiconductor layer; wherein a first insulating film is provided over the first conductive layer and the second conductive layer, wherein a second insulating film is provided over the first insulating film, wherein a third insulating film is provided over and in contact with a top surface and a side surface of the second insulating film and a side surface of the first insulating film, and a top surface of the second conductive layer, wherein a first transparent conductive layer configured to be a pixel electrode is provided over the third insulating film and in an opening provided in the first insulating film, the second insulating film, and the third insulating film, wherein a second transparent conductive layer is provided so as to overlap the first transparent conductive layer, , wherein the gate electrode layer comprises a metal element selected from aluminum, chromium, copper, tantalum, titanium, molybdenum, and tungsten, wherein the third insulating film extends beyond an end portion of the first transparent conductive layer, wherein the gate electrode layer overlaps with the first conductive layer, wherein the first conductive layer comprises a metal element selected from aluminum, chromium, copper, tantalum, titanium, molybdenum, and tungsten, wherein the second conductive layer comprises a metal element selected from aluminum, chromium, copper, tantalum, titanium, molybdenum, and tungsten, wherein the first transparent conductive layer comprises indium and zinc, and wherein the second transparent conductive layer comprises indium and zinc.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/               Primary Examiner, Art Unit 2871